NUMBER 13-21-00144-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                       IN THE INTEREST OF T.M.R., A CHILD


                       On appeal from the 36th District Court
                              of Bee County, Texas.


                              MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
           Memorandum Opinion by Chief Justice Contreras

        This appeal concerns the trial court’s order terminating the parental rights of

appellant J.R.R., the biological father of T.M.R., a child born in 2015. 1 By three issues,

J.R.R. argues: (1) the trial court committed reversible error by not appointing an amicus

attorney or attorney ad litem to represent the legal interests of the child; (2) the evidence

was legally and factually insufficient to support grounds for termination under part (E) of



        1 We refer to the child and his family members by their initials in accordance with the rules of

appellate procedure. See TEX. R. APP. P. 9.8(b)(2).
Texas Family Code § 161.001(b)(1); and (3) the evidence was legally and factually

insufficient to support a finding that termination was in the best interests of the child. We

affirm.

                                         I.      BACKGROUND

          The original petition in this case was filed on September 26, 2018, by appellees

R.A., the child’s mother; and J.J.A., her then-fiancé. The petition sought termination of

J.R.R.’s parental rights and for J.J.A. to adopt the child. Appellees argued that both

actions were in the best interest of T.M.R.; nevertheless, the petition specifically

requested that an attorney ad litem be appointed “to provide legal services for the child.”

J.R.R., pro se, filed a letter with the trial court stating that he received the petition but was

presently incarcerated and would be requesting a bench warrant or for the termination

trial to be postponed until his release. J.R.R. did not request that an attorney ad litem be

appointed for the child.

          At trial on April 23, 2021, the three parties to the suit appeared in person and were

represented by counsel. The parties were the only witnesses to testify. J.R.R., called to

testify by appellees’ counsel, stated that he is forty-three years old and works in electrical

and air conditioning service. He was imprisoned in 2016 for theft of property and released

in May of 2020; however, he was arrested again while on parole in February of 2021 on

methamphetamine manufacturing, delivery, and possession charges and was in jail at the

time of trial. 2 He stated he has had several other convictions, including two for

methamphetamine possession; however, he denied that he has used methamphetamines



         J.R.R. agreed that the offense for which he was arrested in February 2021 was a first-degree
          2

felony. When appellees’ counsel questioned J.R.R. about the details of the arrest, J.R.R. asserted his Fifth
Amendment right against self-incrimination and declined to answer.


                                                     2
since he went to prison. He also denied that he had any gang affiliation. J.R.R. testified

that he received several vocational certificates and completed a parenting program and

cognitive intervention program while incarcerated.

        J.R.R. said he last saw T.M.R. when the child was around four months old. 3 When

asked whether he ever assaulted R.A., J.R.R. stated: “I hit her, she hit me. It was just a

toxic relationship, we were both on drugs and this was back and forth.” Photos of J.R.R.

holding T.M.R. as an infant were entered into evidence. On cross-examination by his own

counsel, J.R.R. agreed that R.A. used methamphetamines with him, including while R.A.

was pregnant. He clarified that, although he was then incarcerated on methamphetamine

charges, he had not been indicted. He stated that, due to a “blue warrant” 4 expiring in

June of 2021, he will be released from jail at that time if he does not have any pending

indictments. J.R.R. stated that, before he was imprisoned in 2016, he provided cash

support and baby supplies to R.A., and he visited with T.M.R. “many times” at a motel or

at R.A.’s house.

        R.A. testified that J.R.R. last provided cash or supplies to her “[w]ithin the first few

months” of T.M.R.’s life, and that he last saw T.M.R. when the child was about four months

old. R.A. agreed that she was “involved in” the same offense for which J.R.R. is currently

on parole. She explained that she and J.R.R. were both arrested in a “raid” on a drug

house in 2014, while she was on probation, and she learned she was pregnant with

T.M.R. while she was in jail. She gave birth shortly after being released. On the day of

T.M.R.’s birth, J.R.R.’s mother posted bond for J.R.R. and brought him to the hospital.


        3   J.R.R. said he has four other children and “one on the way” with different mothers.
         4 A “blue warrant” is a warrant issued by the parole division for the arrest of a person suspected of

violating parole. See Dean v. State, 900 S.W.2d 367, 367 (Tex. App.—Texarkana 1995, no pet.).


                                                       3
R.A. testified that she later asked J.R.R. to leave her mother’s house, where she was

living, because he was in possession of methamphetamine.

       R.A. stated that she has had no new arrests since T.M.R.’s birth, but she opined

that J.R.R.’s behavior has not changed. She recounted that, on August 31, 2015, J.R.R.

came to her mother’s house and took R.A. and the child shopping for baby supplies in his

work truck. However, before they reached the store, R.A. observed “[p]araphernalia on

the floorboard” and she decided to get out of the truck and return home with the child.

When R.A. and T.M.R. exited the truck, J.R.R. “turned the truck around” and “chased” her

down the road while she was holding the child. She said J.R.R. then “grabbed” her by the

hair, hit her on the head, and “drug us down the side of the truck.” She filed a police report

and did not contact J.R.R. again.

       R.A. stated she has known J.J.A. since high school and they have been married

for two years. She agreed that T.M.R. treats J.J.A. like he is his father, and J.J.A. treats

T.M.R. the same as his own son. R.A. opined that J.J.A. has better parenting abilities

than J.R.R. J.J.A. testified that, while R.A. does not have employment outside of the

home, he has been employed at a ranch for around six years and has taken care of T.M.R.

since the child was two years old. Photos of J.J.A. with T.M.R. were entered into evidence.

       On cross-examination, R.A. conceded that she had used methamphetamines with

J.R.R. prior to T.M.R.’s birth. She agreed that this was a violation of her probation and

that she probably lied to her probation officer about it. She also agreed that, though her

household was chaotic and unstable when she was with J.R.R., she “participated in” the

chaos as well and it would be “unfair to blame everything” on J.R.R.

       In rebuttal testimony, J.R.R. denied chasing R.A. down in a truck or bringing drugs



                                              4
to R.A.’s mother’s house. He explained that on August 31, 2015, he was taking R.A. to

San Antonio to see his older son in the hospital. He and R.A. were “fighting” when R.A.

“jumped out [of] the truck.” He said he told R.A. to get back in the truck “because it’s too

far to be walking with my baby out in the sun,” but R.A. refused. J.R.R. testified that,

during this event, a “substance” which he suspected to be drugs fell out of R.A.’s purse.

       The trial court found that (1) J.R.R. engaged in conduct or knowingly placed T.M.R.

with persons who engaged in conduct which endangered T.M.R.’s physical or emotional

well-being, (2) termination of J.R.R.’s parental rights is in the child’s best interests, and

(3) adoption of T.M.R. by J.J.A. is in the child’s best interests. See TEX. FAM. CODE ANN.

§ 161.001(b). The trial court signed a judgment, in accordance with these findings,

terminating J.R.R.’s parental rights and stating in part:

       The Court finds that no attorney ad litem or amicus attorney was required
       to be appointed for the child, as [R.A.] and [J.J.A.]’s interests were not in
       conflict with the best interests of the child and the child’s interests are able
       to be adequately represented by [R.A.] and [J.J.A.].

This appeal followed.

                                     II.    DISCUSSION

A.     Appointment of Amicus Attorney or Attorney Ad Litem

       1.     Applicable Law and Standard of Review

       By his first issue, J.R.R. contends the trial court committed reversible error by

failing to appoint an amicus attorney or attorney ad litem under Texas Family Code

§ 107.021. That statute states:

       In a suit requesting termination of the parent-child relationship that is not
       filed by a governmental entity, the court shall, unless the court finds that the
       interests of the child will be represented adequately by a party to the suit
       whose interests are not in conflict with the child’s interests, appoint one of
       the following:


                                              5
        (1)     an amicus attorney; or

        (2)     an attorney ad litem.

TEX. FAM. CODE ANN. § 107.021(a-1). The court may make an appointment under this

statute “only if the court finds that the appointment is necessary to ensure the

determination of the best interests of the child, unless the appointment is otherwise

required by [the family code].” Id. § 107.021(b)(2).

        We review a trial court’s determination under § 107.021 for abuse of discretion.

See In re B.L.D., 113 S.W.3d 340, 347 (Tex. 2003). To demonstrate an abuse of

discretion, the appellant must show that the trial court acted in an arbitrary or

unreasonable manner, without reference to guiding principles of law. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). The trial court does

not abuse its discretion if there is “some evidence of a substantive and probative

character” to support its decision. Gray v. Shook, 329 S.W.3d 186, 195 (Tex. App.—

Corpus Christi–Edinburg 2010), aff’d in part, rev’d in part on other grounds, 381 S.W.3d

540 (Tex. 2012) (per curiam); Garza v. Garza, 217 S.W.3d 538, 549 (Tex. App.—San

Antonio 2006, no pet.); Echols v. Olivarez, 85 S.W.3d 475, 477 (Tex. App.—Austin 2002,

no pet.) (noting that “[t]he trial court is in the best position to observe the demeanor and

personalities of the witnesses and can ‘feel’ the forces, powers, and influences that

cannot be discerned by merely reading the record”). 5


          5 J.R.R. did not request the appointment of an attorney for T.M.R. under § 107.021 at any time in

the trial court. Texas appellate courts differ as to whether alleged error in failing to make an appointment
under § 107.021 must be preserved by timely request or objection at trial. Compare In re D.M.O., No. 04-
17-00290-CV, 2018 WL 1402030, at *2 (Tex. App.—San Antonio Mar. 21, 2018, pet. denied) (mem. op.)
(holding the failure to make appointment under § 107.021 may be raised for the first time on appeal), In re
K.M.M., 326 S.W.3d 714, 715 (Tex. App.—Amarillo 2010, no pet.) (same), Turner v. Lutz, 654 S.W.2d 57,
58 (Tex. App.—Austin 1983, no pet.) (same under predecessor statute), with In re A.E.J., No. 05-20-00340-
CV, 2020 WL 5107293, at *13 (Tex. App.—Dallas Aug. 31, 2020, pet. denied) (mem. op.) (“We conclude



                                                     6
        2.       Analysis

        In support of his first issue, J.R.R. cites case law providing that, when one parent

seeks termination of the other’s parental rights, it is unusual that one party can adequately

protect the interests of the child. See In re K.M.M., 326 S.W.3d 714, 715 (Tex. App.—

Amarillo 2010, no pet.) (“[W]here parents are adversaries in a suit to terminate one

parent’s rights, the trial court can seldom find that one party adequately represents the

interests of the children involved or that their interests are not adverse.”); Chapman v.

Chapman, 852 S.W.2d 101, 102 (Tex. App.—Waco 1993, no writ) (concluding that neither

parent “could adequately represent the interests of the child because each party was

strongly advocating his or her own interests” and noting that “[i]t would be a rare situation

where the trial court could properly find that a guardian or attorney ad litem is not needed

when one parent is trying to terminate the other parent’s parental rights”); Barfield v.

White, 647 S.W.2d 407, 409 (Tex. App.—Austin 1983, no writ) (“We think it would be a

rare situation where the trial court can properly find that an attorney or guardian ad litem

is not needed when one parent is trying to terminate the other parent’s parental rights.”);

see also Arnold v. Caillier, 628 S.W.2d 468, 469 (Tex. App.—Beaumont 1981, no writ)

(finding failure to appoint attorney for child was error where “[t]he parties were, as is

customary in such litigation, very partisan and the mother was interested in removing the

legal barrier to the adoption of the child by her husband”); Sisk v. Duck, 593 S.W.2d 416,

417 (Tex. App.—Houston [14th Dist.] 1980, writ ref’d n.r.e.) (finding failure to appoint

attorney for child was error where “[e]ach party was strongly advocating its own position”


father waived any complaint regarding the trial court’s failure to appoint an ad litem by failing to raise it prior
to trial, and that by following our error preservation rules, we do not deprive father of any due process
right.”). For purposes of this opinion, we assume but do not decide that the issue may be raised for the first
time on appeal.


                                                        7
and “the interests of the child were seemingly secondary to the interests of the parties”).

Indeed, “[t]hese cases by their very nature require the father and mother to litigate their

personal interests,” and without an appointment of an amicus or ad litem, “[t]here is no

party in this type of litigation whose primary duty is to protect the child’s interests.”

Barfield, 647 S.W.2d at 409.

        That said, by leaving appointment of an amicus or ad litem up to the trial court’s

discretion in private termination cases—in contrast to government-initiated termination

cases, where such appointment is mandatory, see TEX. FAM. CODE ANN. § 107.012—the

legislature has implicitly determined that one parent may adequately represent the

interests of the child in such cases, despite the inherently adversarial nature of the

proceedings. 6

        J.R.R. argues that “[t]he parties’ interests were clearly adversarial” to each other

given their testimony about their tumultuous relationship and their conflicting accounts of

the August 31, 2015 incident. J.R.R. argues that “R.A.’s primary goal in filing this case

was . . . so her husband, J.J.A.[,] could adopt.” That may be true, but that does not mean

the trial court necessarily abused its discretion in determining that appointment of an

attorney under § 107.021 was unnecessary. Here, the record reflects that R.A. and J.J.A.

sought termination of J.R.R.’s parental rights and adoption by J.J.A. primarily because


        6  The dissent suggests that appointment of an attorney ad litem or amicus attorney is “mandatory”
in private termination cases under family code § 107.021(a-1). It is not. See TEX. FAM. CODE ANN. § 107.021
(entitled “Discretionary Appointments” (emphasis added)); cf. id. § 107.102 (entitled “Mandatory
Appointment of Attorney Ad Litem For Child” but applicable only to termination suits brought by a
governmental entity); see also Mandatory, MERRIAM-WEBSTER’S ONLINE DICTIONARY, https://www.merriam-
webster.com/dictionary/mandatory (last visited Oct. 22, 2021) (defining “mandatory” as “required by a law
or rule”). The title of § 107.021 is consistent with its text, which states that the court “shall” make an
appointment “unless” it finds, in the exercise of its discretion, that the interests of the child will be
represented adequately by a party to the suit whose interests are not in conflict with the child's interests.
TEX. FAM. CODE ANN. § 107.021(a-1) (emphasis added).



                                                     8
they believed those actions to be in the best interests of T.M.R. The evidence established

that J.R.R. has been incarcerated for the majority of T.M.R.’s life, and that he was jailed

on felony methamphetamine charges at the time of trial. R.A. testified that, on August 31,

2015, J.R.R. chased her with his truck, grabbed her, and hit her while she was holding

the child. She testified that T.M.R. considers J.J.A. to be his father and that J.J.A. has

better parenting skills than J.R.R. The foregoing constitutes “some evidence of a

substantive and probative character” to support the trial court’s decision that R.A. and

J.J.A. adequately represented T.M.R.’s interests in this case and that their interests did

not conflict with those of the child. See TEX. FAM. CODE ANN. § 107.021(a-1); Gray, 329

S.W.3d at 195. 7

        J.R.R.      emphasizes        that    R.A.     conceded       at    trial   that    she    had     used

methamphetamine prior to T.M.R.’s birth and was “involved” in the 2014 incident which




        7   We note that, in determining whether to make an appointment under § 107.021, the court must:
        (A)       give due consideration to the ability of the parties to pay reasonable fees to the
                  appointee; and
        (B)       balance the child’s interests against the cost to the parties that would result from
                  an appointment by taking into consideration the cost of available alternatives for
                  resolving issues without making an appointment[.]
TEX. FAM. CODE ANN. § 107.021(b)(1). Here, the only party who is gainfully employed is J.J.A., who works
as a ranch hand. Therefore, the record established that the parties did not have a significant ability to pay
reasonable fees to an amicus attorney or attorney ad litem. Appellees argue that this supports the trial
court’s decision not to appoint an attorney for the child under § 107.021. See In re T.L.W., No. 12-10-00401-
CV, 2012 WL 1142475, at *4 (Tex. App.—Tyler Mar. 30, 2012, no pet.) (mem. op.) (considering appellant’s
indigence in concluding that the court did not err in declining to appoint an attorney ad litem for the children);
but see In re B.W., No. 02-19-00009-CV, 2019 WL 2041808, at *6 (Tex. App.—Fort Worth May 9, 2019, no
pet.) (mem. op.) (stating that, because “the trial court specifically found that an appointment was
unnecessary,” “whether the parties could pay an ad litem’s fees never became relevant” under § 107.021).
However, though the family code generally requires parents to pay the fees of an attorney appointed under
§ 107.021, indigent parents are exempt from that requirement. See TEX. FAM. CODE ANN. § 107.015(a) (“An
attorney appointed under this chapter to serve as an attorney ad litem for a child, an attorney in the dual
role, or an attorney ad litem for a parent is entitled to reasonable fees and expenses in the amount set by
the court to be paid by the parents of the child unless the parents are indigent.” (Emphasis added)). Thus,
here, there is arguably no “cost to the parties that would result from an appointment.” See id.
§ 107.021(b)(1)(B).


                                                        9
resulted in the arrests of both J.J.R. and R.A. However, R.A. also testified that she has

not used methamphetamine and has not been arrested since T.M.R.’s birth. Considering

the entire record, we cannot conclude that the trial court abused its discretion by declining

to appoint an amicus attorney or attorney ad litem for the child in this case. See TEX. FAM.

CODE ANN. § 107.021(a-1); see also In re B.W., No. 02-19-00009-CV, 2019 WL 2041808,

at *7 (Tex. App.—Fort Worth May 9, 2019, no pet.) (mem. op.) (finding no error in failure

to appoint attorney to represent children’s interests where the “primary interest of

Mother . . . was to protect [the child] from Father” and “the trial court had previously found

that Father had a history or pattern of committing family violence”); In re C.A.P., No. 04-

12-00553-CV, 2013 WL 749825, at *2 (Tex. App.—San Antonio Feb. 27, 2013, pet.

denied) (mem. op.) (same where mother testified “I’m here because [the child at issue] is

my daughter and I’m looking out for her best interest”); In re T.L.W., No. 12-10-00401-

CV, 2012 WL 1142475, at *3 (Tex. App.—Tyler Mar. 30, 2012, no pet.) (mem. op.) (same

where “the record reflects that [mother]’s primary interest was her children, and includes

her testimony regarding the effect [father]’s frequent incarcerations and absence had on

the children . . . and the stability and happiness of the children’s present home lives”); In

re R.J.C., No. 04-09-00106-CV, 2010 WL 816188, at *3 (Tex. App.—San Antonio Mar.

10, 2010, no pet.) (mem. op.) (same where “the record reflects the primary interest of

[mother] was to protect [the child] from [father]” and father did not state how the trial court

abused its discretion); cf. Chapman, 852 S.W.2d at 102 (concluding that neither parent

“could adequately represent the interests of the child because each party was strongly

advocating his or her own interests”); Nichols v. Nichols, 803 S.W.2d 484, 485 (Tex.

App.—El Paso 1991, no writ) (finding failure to appoint attorney for child was error where



                                              10
mother did not appear and father “could not represent the child’s interests since by

seeking a termination of the relationship and his obligation to support her, his interests

were clearly adverse to hers”).

       We overrule J.J.R.’s first issue.

B.     Sufficiency of the Evidence

       1.     Applicable Law and Standard of Review

       Involuntary termination of parental rights involves fundamental constitutional rights

and divests the parent and child of all legal rights, privileges, duties, and powers normally

existing between them, except for the child’s right to inherit from the parent. Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985); In re L.J.N., 329 S.W.3d 667, 671 (Tex. App.—

Corpus Christi—Edinburg 2010, no pet.); see In re K.M.L., 443 S.W.3d 101, 121 (Tex.

2014) (Lehrmann, J., concurring) (“Termination of parental rights, the total and irrevocable

dissolution of the parent-child relationship, constitutes the ‘death penalty’ of civil cases.”).

Accordingly, termination proceedings must be strictly scrutinized. In re K.M.L., 443

S.W.3d at 112.

       A trial court may order termination of the parent-child relationship only if it finds by

clear and convincing evidence that: (1) the parent committed an act or omission described

in family code § 161.001(b)(1); and (2) termination is in the best interest of the child. TEX.

FAM. CODE. ANN. § 161.001(b)(1), (2). The “clear and convincing” standard falls between

the preponderance of the evidence standard of ordinary civil proceedings and the

reasonable doubt standard of criminal proceedings. In re G.M., 596 S.W.2d 846, 847

(Tex. 1980); In re L.J.N., 329 S.W.3d at 671. It is defined as the “measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as to the



                                              11
truth of the allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007.

       Evidence is legally sufficient to support termination if a reasonable factfinder could

form a firm belief or conviction that the finding was true. In re A.C., 560 S.W.3d 624, 630–

31 (Tex. 2018). In conducting a legal sufficiency review, we view all the evidence in the

light most favorable to the finding and we consider any undisputed contrary evidence. Id.

at 631; see In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002) (“Disregarding undisputed facts

that do not support the finding could skew the analysis of whether there is clear and

convincing evidence.”). Evidence is factually sufficient to support termination if, “in light

of the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction” that the finding was true. In re A.C., 560 S.W.3d at 631;

In re J.F.C., 96 S.W.3d at 266.

       2.     Endangerment

       By his second issue, J.R.R. challenges the sufficiency of the evidence to support

the trial court’s finding that he “engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endanger[ed] the physical or emotional well-

being of [T.M.R.].” TEX. FAM. CODE ANN. § 161.001(b)(1)(E).

       “Endanger” means “to expose to loss or injury; to jeopardize.” Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). The term means “more than a threat

of metaphysical injury or the possible ill effects of a less-than-ideal family environment,”

but “it is not necessary that the conduct be directed at the child or that the child actually

suffers injury.” Id.; see In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Danger to a child

need not be established as an independent proposition and may be inferred from parental



                                             12
misconduct. Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 616–17

(Tex. App.—Houston [1st Dist.] 2009, pet. denied). The relevant inquiry is whether

evidence exists that a parental course of conduct endangered the child’s physical or

emotional well-being. Id. Termination under part (E) “requires a voluntary, deliberate, and

conscious course of conduct by the parent” and must be based on more than a single act

or omission. See In re P.W., 579 S.W.3d 713, 726 (Tex. App.—Houston [14th Dist.] 2019,

no pet.); Ruiz v. Tex. Dep’t of Family & Protective Servs., 212 S.W.3d 804, 818 (Tex.

App.—Houston [1st Dist.] 2006, no pet.).

       The    evidence    adduced     at   trial   established   that   J.R.R.   engaged     in

methamphetamine use both before and after T.M.R.’s birth. Persistent illegal drug use

may support a finding of an endangering course of conduct under part (E). See In re

B.M.S., 581 S.W.3d 911, 917 (Tex. App.—El Paso 2019, no pet.); Walker, 312 S.W.3d at

617 (reasoning that a parent’s illegal drug use may support termination under part (E)

because “it exposes the child to the possibility that the parent may be impaired or

imprisoned”); In re K.C., 219 S.W.3d 924, 927 (Tex. App.—Dallas 2007, no pet.) (noting

that the fact-finder can give “great weight” to the “significant factor” of drug-related

conduct by a parent). Additionally, J.R.R. was incarcerated for most of T.M.R.’s life, was

in jail at the time of trial, and has multiple prior convictions on methamphetamine-related

charges. See In re L.D.C., 622 S.W.3d 63, 71 (Tex. App.—El Paso 2020, no pet.) (noting

that “conduct that subjects a child to the probability of abandonment” supports an

endangerment finding); Walker, 312 S.W.3d at 617 (“Conduct that routinely subjects a

child to the probability that the child will be left alone because a parent is jailed endangers

both the physical and emotional well-being of the child.”).



                                              13
       Finally, R.A. and J.R.R. both testified that J.R.R. committed acts of domestic

violence against R.A. while the two were in a relationship, though R.A. conceded that she

contributed to the violence and J.R.R. was not solely to blame. See In re J.I.T.P., 99

S.W.3d 841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (“Domestic violence,

want of self control, and propensity for violence may be considered as evidence of

endangerment.”). R.A. also testified that J.R.R. chased her with his truck, grabbed her,

and hit her while she was holding the child.

       Considering all of this evidence in the light most favorable to the judgment, we

conclude that a reasonable trier of fact could have formed a firm belief or conviction,

based on clear and convincing evidence, that J.R.R. engaged in a course of conduct

which endangered T.M.R.’s physical or emotional well-being. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E); In re J.L., 163 S.W.3d 79, 85 (Tex. 2005). Further, the evidence to

the contrary was not so significant as to preclude such a finding. See In re J.F.C., 96

S.W.3d at 266. We overrule J.R.R.’s second issue.

       3.     Best Interests

       By his third issue, J.R.R. challenges the sufficiency of the evidence to support the

trial court’s finding that termination of his parental rights was in T.M.R.’s best interests.

       There is a strong, though rebuttable, presumption that keeping a child with a parent

is in the child’s best interest. TEX. FAM. CODE ANN. § 153.131; In re R.R., 209 S.W.3d 112,

116 (Tex. 2006) (per curiam). Factors that we consider in determining whether termination

of parental rights is in a child’s best interest include: (1) the desires of the child; (2) the

emotional and physical needs of the child now and in the future; (3) the emotional and

physical danger to the child now and in the future; (4) the parenting abilities of the parties



                                              14
seeking custody; (5) the programs available to assist the parties seeking custody; (6) the

plans for the child by the parties seeking custody; (7) the stability of the home or proposed

placement; (8) the acts or omissions committed by the parent which may indicate that the

existing parent-child relationship is not proper; and (9) any excuse for the acts or

omissions committed by the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).

The party seeking termination is not required to prove all nine Holley factors; in some

cases, undisputed evidence of just one factor may be sufficient to support a finding that

termination is in the best interest of the child. In re C.H., 89 S.W.3d 19, 25, 27 (Tex. 2002).

       The evidence in this case did not address all of the Holley factors—in particular,

there is nothing in the record regarding T.M.R.’s desires or indicating that he has any

specific emotional or physical needs beyond those of a typical six-year-old child.

However, the evidence set forth above established that J.R.R. has repeatedly engaged

in criminal behavior and that the child’s current placement is stable. Contrary evidence

includes J.R.R.’s completion of a parenting program while in prison, and his

uncontroverted testimony that he visited with the child regularly before he was imprisoned

in 2016.

       A child’s need for permanence through the establishment of a “stable, permanent

home” has been recognized as the paramount consideration in determining best interest.

In re G.A.C., 499 S.W.3d 138, 141 (Tex. App.—Amarillo 2016, pet. denied); In re K.C.,

219 S.W.3d at 931; see TEX. FAM. CODE ANN. § 263.307(a) (providing that, in considering

whether parents are willing and able to provide a safe environment, “the prompt and

permanent placement of the child in a safe environment is presumed to be in the child’s

best interest”). A factfinder may consider the consequences of failure to terminate



                                              15
parental rights and may also consider that the child’s best interest may be served by

termination so that adoption may occur. See In re K.C., 219 S.W.3d at 931. The evidence

in this case shows that J.R.R. was unable to provide a stable environment for T.M.R. and

therefore supports the trial court’s best interest finding.

       Considering all the evidence in the light most favorable to the judgment, we

conclude that a reasonable trier of fact could have formed a firm belief or conviction,

based on clear and convincing evidence, that termination of J.R.R.’s parental rights was

in the best interest of T.M.R. See In re J.L., 163 S.W.3d at 85. Further, the evidence to

the contrary was not so significant as to preclude such a finding. See In re J.F.C., 96

S.W.3d at 266. We overrule J.R.R.’s third issue on appeal.

                                     III.   CONCLUSION

       The trial court’s judgment is affirmed.

                                                              DORI CONTRERAS
                                                              Chief Justice

Dissenting Memorandum Opinion by Justice Hinojosa.

Delivered and filed on the
28th day of October, 2021.




                                              16